            Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 1 of 69




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


ECOFACTOR, INC,

                       Plaintiff,                    Case No. 6:20-cv-00078

                v.                                   JURY TRIAL DEMANDED

ECOBEE, INC.,

                       Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff EcoFactor, Inc. (“Plaintiff” or “EcoFactor”)

makes the following allegations against Defendant Ecobee, Inc. (“Defendant”):

                                        INTRODUCTION

       1.       This complaint arises from Defendant’s unlawful infringement of the following

United States patents owned by EcoFactor: U.S. Patent No. 8,180,492 (“’492 Patent”); U.S. Patent

No. 8,412,488 (“’488 Patent”); U.S. Patent No. 8,738,327 (“’327 Patent”); and U.S. Patent No.

10,534,382 (“’382 Patent”) (collectively the “Asserted Patents”).

                                            PARTIES

       2.       EcoFactor is a privately held company, having its principal place of business at 441

California Avenue, Number 2, Palo Alto, CA 94301.1 EcoFactor was founded in 2006 and is

headquartered in Palo Alto, California. EcoFactor is a leader in smart home energy management



1
 Prior to October 2019, EcoFactor’s principal place of business was at 1450 Veterans Blvd.,
Suite 100, Redwood City, CA 94063.


                                                 1
            Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 2 of 69




services. EcoFactor delivers smart home energy management services that improve energy

efficiency, reduce energy bills and vastly increase demand response efficacy – all while

maintaining consumer comfort. EcoFactor’s patented big-data analytics and machine learning

algorithms collect and process massive amounts of residential data – including home

thermodynamics, family comfort preferences and schedules, plus external data such as weather –

to continually monitor, adapt and learn for optimum energy savings. The company provides

homeowners significant cost savings and energy usage benefits. EcoFactor’s award-winning

service has been offered through channel partners such as utilities, energy retailers, broadband

service providers and HVAC companies.

       3.       EcoFactor has transformed how homes use energy by applying advanced analytics

to connected devices in the home.      EcoFactor’s platform actively manages thermostats on

occupants’ behalf in intelligent ways that improve comfort while helping them save time, energy

and money. Utilities, home service providers and homeowners rely on EcoFactor for demand

response, energy efficiency, and HVAC performance monitoring services.

       4.       The HVAC industry and researchers in the field recognize the technological and

commercial impact of EcoFactor’s patented technologies and innovations.           For example,

EcoFactor’s demand response solution has been recognized multiple times from the Association

of Energy Services Professionals (AESP) for outstanding achievement in pricing and demand

response. EcoFactor was also named “Innovator of the Year” by San Mateo County Economic

Development Association for EcoFactor’s automated approach to energy efficiency and demand

response services, and has also been named Owler HOT in Redwood City, CA. Moreover,

EcoFactor received Powergrid International’s Demand Response/Energy Efficiency Project of the

Year award, and was assessed as one of the top innovators with some of the most commercially




                                               2
            Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 3 of 69




important smart home patents.

       5.       Ecobee, Inc. is a Canadian corporation with its principal place of business at 25

Dockside Drive, Suite 600, Toronto ON, Canada.

                                 JURISDICTION AND VENUE

       6.       This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       7.       This Court has personal jurisdiction over Defendant in this action.          because

Defendant has committed acts within this District giving rise to this action, and have established

minimum contacts with this forum such that the exercise of jurisdiction over Defendant would not

offend traditional notions of fair play and substantial justice. Defendant, directly and through

subsidiaries or intermediaries, has committed and continue to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       8.       Venue is proper in this District under 28 U.S.C. § 1400(b). Defendant is a foreign

corporations subject to suit in any district. Upon information and belief, Defendant has transacted

business in this District and have committed acts of direct and indirect infringement in this District

by, among other things, making, using, offering to sell, selling, and importing products that

infringe the asserted patents. Defendant has, for example, partnered with Austin Energy to offer

incentives for customers in this District to purchase the infringing products, and Defendant has

and continue to target advertisement to potential customers in this District.




                                                  3
             Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 4 of 69




                                              COUNT I

                       INFRINGEMENT OF U.S. PATENT NO. 8,180,492

        9.       Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        10.      Plaintiff is the owner and assignee of United States Patent No. 8,180,492 titled

“System and method for using a networked electronic device as an occupancy sensor for an energy

management system.” The ’492 Patent was duly and legally issued by the United States Patent

and Trademark Office on May 15, 2012. Plaintiff is the owner and assignee, possessing all

substantial rights, to the ’492 Patent. A true and correct copy of the ’492 Patent is attached as

Exhibit 1.

        11.      Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’492 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s

products and services, e.g., ecobee3, ecobee3 lite, ecobee4, Ecobee SmartThermostat, and

Ecobee SmartSensor and all versions and variations thereof since the issuance of the ’492 Patent

(“Accused Instrumentalities”).

        12.      Defendant has had knowledge of the ’492 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and have

known, or has been willfully blind to the fact, that making, using, offering to sell, and selling the

accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.




                                                   4
          Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 5 of 69




       13.     Defendant has induced, and continue to induce, infringement of the ’492 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       14.     Defendant has also infringed, and continue to infringe, claims of the ‘492 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’492 patent, in

violation of 35 U.S.C. § 271(c).

       15.     The Accused Products satisfy all claim limitations of one or more claims of the

’492 Patent. For example the Accused Instrumentalities infringe claim 10 of the ’492 Patent. One,

non-limiting, example of the Accused Instrumentalities’ infringement is presented below.

       16.     The Accused Instrumentalities include: “A system for altering the setpoint on a

thermostat for space conditioning of a structure comprising: at least one thermostat having at least

a first temperature setpoint associated with a non-occupied structure, and at least a second

temperature setpoint associated with the existence of occupants in said structure.” For example,

Ecobee contends that its SmartSensor “[w]orks with Smart Thermostat with voice control, ecobee4,

ecobee3 lite, and ecobee3” and that it “[d]etects occupancy and sets the temperature for comfort




                                                 5
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 6 of 69




in the rooms that matter most.” E.g., https://www.ecobee.com/en-us/smart-sensor/.

       17.     The Accused Instrumentalities include “one or more electronic devices having at

least a graphic user interface comprising a display wherein said electronic devices receive input

from one or more users and wherein use of said electronic devices comprises at least one of cursor

movement, keystrokes or other user interface actions intended to alter a state of one or more of

said electronic devices by one or more users wherein activity of one or more networked electronic

devices indicates whether said thermostat should be changed from said first temperature setpoint

to said second temperature setpoint.” For example, the Accused Instrumentalities include graphical

user interfaces and are further are designed to work the Ecobee mobile application, which also

includes a graphic user interface. These interfaces allow users to create comfort settings with hot

and cold set points. Users can also enable or disable Smart Home/Away modes, enable or disable

Follow Me mode, and alter temperature set points and comfort settings. Users can also set whether

sensor occupancy data will be used to control temperature by altering sensor participation.




                                                6
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 7 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                              7
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 8 of 69




                             8
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 9 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-
and-Troubleshooting.

       18.     The Accused Instrumentalities include “wherein said electronic devices and said

thermostat are connected to a network; an application comprising one or more computer processors

in communication with said network, wherein said application determines whether said one or

more electronic devices are in use and in response, whether said thermostat is set to said first

temperature setpoint that indicates said structure is not occupied.” For example, the thermostats,

sensors, and mobile device are connected to wireless networks and use the settings and mobile

application described above.      Using these applications, the Accused Instrumentalities can

determine whether thermostats and sensors are in use and thus whether to set a first temperature

that indicates that the structure is not occupied. For example, sensors associated with the Accused

Instrumentalities can determine whether rooms are occupied or unoccupied. Likewise, users can

schedule Home and Away periods. Users can determine whether to allow a sensor to participate

in determining the set temperature based on its detected or set occupancy. In addition, allow users

can enable or disable Smart Home/Away modes, enable or disable Follow Me mode, and alter

temperature set points, participation, and comfort settings.




                                                 9
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 10 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                             10
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 11 of 69




                              11
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 12 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-
and-Troubleshooting.


       19.     The Accused Instrumentalities include “said application determining that said one

or more users has previously indicated a preference that said user's input be obtained before

automatically changing said first HVAC temperature setpoint to said second HVAC temperature

setpoint indicating that said structure is deemed to be occupied; said application prompting said

one or more users based on said determining that said one or more of said user's input should be

obtained, wherein said application provides electronic notice to one or more of said users of said

electronic devices that said thermostat is set for a non-occupied structure and whether to keep said

first temperature setpoint or change to said second temperature setpoint; and wherein said

application in response to said prompting, receives input from said one or more users to keep said

first HVAC temperature setpoint; and wherein said thermostat is kept at said first temperature

setpoint based upon said input from said one or more users.” For example, the Accused

Instrumentalities will store schedules set by a user with temperature set point information,

scheduled Home and Away periods, and designated comfort settings. Users may set participation

of sensors in comfort settings. The application allows non-participating sensors to provide notice

of occupancy information to a user. Users instruct the device to override the preset Away or

comfort settings based on information received regarding occupancy from a non-participating



                                                12
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 13 of 69




sensor by, for example, adjusting Smart Home, Smart Away, or Follow Me settings or by adjusting

participation of the sensor. The user provides this input using the applications described above.

        20.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’492

Patent pursuant to 35 U.S.C. § 271.

        21.     As a result of Defendant’s infringement of the ’492 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

        22.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’492 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,412,488

        23.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        24.     Plaintiff is the owner and assignee of United States Patent No. 8,412,488 titled

“System and method for using a network of thermostats as tool to verify peak demand reduction.”

The ’488 patent was duly and legally issued by the United States Patent and Trademark Office on

April 2, 2013. Plaintiff is the owner and assignee, possessing all substantial rights, to the ’488

Patent. A true and correct copy of the ’488 Patent is attached as Exhibit 2.

        25.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States




                                                 13
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 14 of 69




certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’488 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s products

and services, e.g., e.g., ecobee3, ecobee3 lite, ecobee4, Ecobee SmartThermostat, and Ecobee

SmartSensor and all versions and variations thereof since the issuance of the ’488 Patent

(“Accused Instrumentalities”).

       26.     Defendant has had knowledge of the ’488 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and has

known, or has been willfully blind to the fact, that making, using, offering to sell, and selling the

accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       27.     Defendant has induced, and continue to induce, infringement of the ’488 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       28.     Defendant has also infringed, and continue to infringe, claims of the ‘488 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.




                                                 14
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 15 of 69




Accordingly, Defendant has been, and currently are, contributorily infringing the ’488 patent, in

violation of 35 U.S.C. § 271(c).

       29.     The Accused Products satisfy all claim limitations of one or more claims of the

’488 Patent. For example the Accused Instrumentalities infringe claim 1 of the ’488 Patent. One,

non-limiting, example of the Accused Instrumentalities’ infringement is presented below.

       30.     The Accused Instrumentalities include “[a] system for monitoring the operational

status of an HVAC system comprising: at least one HVAC control system associated with a first

structure that receives temperature measurements from at least a first structure conditioned by at

least one HVAC system.” For example, Accused Instrumentalities receive temperature

measurements from inside the building that it is servicing.




                                                15
            Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 16 of 69




        31.     The Accused Instrumentalities include “one or more processors that receive

measurements of outside temperatures from at least one source other than said HVAC system.”

For example, the Accused Instrumentalities receive measurements of outside temperature from the

internet.




See https://www.ecobee.com/ecobee4/.

        32.     The Accused Instrumentalities include “wherein said one or more processors



                                              16
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 17 of 69




compares the inside temperature of said first structure and the outside temperature over time to

derive an estimation for the rate of change in inside temperature of said first structure in response

to outside temperature, and wherein said one or more processors compare an inside temperature

recorded inside the first structure with said estimation for the rate of change in inside temperature

of said first structure to determine whether the first HVAC system is on or off.” For example, the

Accused Instrumentalities will compare internal temperature and external temperature and, other

factors, to calculate the rate of change of inside temperature, and use this calculation to determine

when to turn the HVAC system on or off.




                                                 17
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 18 of 69




See https://www.ecobee.com/ecobee4/.




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting.




       33.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’488

Patent pursuant to 35 U.S.C. § 271.

       34.     As a result of Defendant’s infringement of the ’488 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       35.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,



                                                18
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 19 of 69




unless and until this Court enters an injunction prohibiting further infringement of the ’488 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 8,738,327

        36.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        37.     Plaintiff is the owner and assignee of United States Patent No. 8,738,327 titled

“System and method for using a network of thermostats as tool to verify peak demand reduction.”

The ’327 patent was duly and legally issued by the United States Patent and Trademark Office on

May 27, 2014. Plaintiff is the owner and assignee, possessing all substantial rights, to the ’327

Patent. A true and correct copy of the ’327 Patent is attached as Exhibit 3.

        38.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’327 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s products

and services, e.g., such as the ecobee3, ecobee3 lite, ecobee4, Ecobee SmartThermostat, and

Ecobee SmartSensor, and all versions and variations thereof since the issuance of the ’327 Patent

(“Accused Instrumentalities”).

        39.     Defendant has had knowledge of the ’327 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and have

known, or have been willfully blind to the fact, that making, using, offering to sell, and selling




                                                 19
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 20 of 69




the accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       40.     Defendant has induced, and continue to induce, infringement of the ’327 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       41.     Defendant has also infringed, and continue to infringe, claims of the ‘327 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’327 patent, in

violation of 35 U.S.C. § 271(c).

       42.     The Accused Products satisfy all claim limitations of one or more claims of the

’327 Patent. One, non-limiting, example of the Accused Instrumentalities’ infringement is

presented below. For example, the Accused Instrumentalities include “[a] system for controlling

the operational status of an HVAC system comprising: at least one thermostat associated with a

structure that receives temperature measurements from inside the structure, the structure

conditioned by at least one HVAC system, the thermostat having at least a first setting stored

therein.” For example, the Accused Instrumentalities have a thermostat that receives temperature




                                                 20
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 21 of 69




settings from inside the structure which can store settings, including temperature set points,

schedule for heating and cooling, Home and Away modes, Follow Me mode, comfort settings, and

sensor participation settings.




                                             21
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 22 of 69




See https://support.ecobee.com/hc/en-us/articles/360025406171-What-are-Activities-and-
Comfort-Settings-




                                             22
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 23 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                             23
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 24 of 69




                              24
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 25 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-
and-Troubleshooting

       43.     For example, the Accused Instrumentalities include “one or more servers located

remotely from the structure, the one or more servers configured to receive measurements of outside

temperatures from at least one source other than the HVAC system.” For example, the Accused

Instrumentalities receive measurements of outside temperature from the internet and

communicates with Ecobee’s servers through the internet.




                                               25
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 26 of 69




https://www.ecobee.com/ecobee4/




                                      26
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 27 of 69




                              27
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 28 of 69




https://support.ecobee.com/hc/en-us/articles/360029033431-Wi-Fi-FAQ-Setup-Guide-and-

Troubleshooting-

       44.     For example, Accused Instrumentalities include “the one or more servers are further

configured to communicate with the thermostat via a network, wherein the one or more servers

receive inside temperatures from the thermostat and compares the inside temperatures of the

structure and the outside temperatures over time to derive an estimation for the rate of change in

inside temperature of the structure in response to outside temperature.” For example, the Accused

Instrumentalities will compare internal temperature and external temperature and, other factors, to

calculate the rate of change of inside temperature as well as the impact of external weather on the

change in internal temperature. The devices communicate with the internet, through the internet

to user mobile devices, and the Ecobee servers.




                                                  28
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 29 of 69




https://www.ecobee.com/ecobee4/




https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-and-

Troubleshooting




                                           29
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 30 of 69




                              30
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 31 of 69




https://support.ecobee.com/hc/en-us/articles/360029033431-Wi-Fi-FAQ-Setup-Guide-and-
Troubleshooting-




                                           31
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 32 of 69




                              32
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 33 of 69




https://www.ecobee.com/2017/08/learn-more-about-ecobee-home-iq-system-reports/



       45.     The Accused Instrumentalities further include “the one or more servers are further

configured to receive a demand reduction request and determine whether the structure is associated


                                               33
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 34 of 69




with demand rejection request, and based on the determination that the structure is associated with

the demand reduction request, the one or more servers are further configured to send a signal to

the thermostat to change the setting to a second setting to reduce electricity demand by the HVAC

system.” For example, using the mobile application users of the Accused Instrumentalities can

instruct the Accused Instrumentalities to reduce the amount of usage of the devices in a variety of

ways by implementing different temperature set points, scheduling and comfort settings, or other

energy saving features. These requests are then used to configure the associated Accused

Instrumentalities.




                                                34
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 35 of 69




See        https://support.ecobee.com/hc/en-us/articles/360025406171-What-are-Activities-and-

Comfort-Settings-




                                             35
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 36 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                             36
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 37 of 69




                              37
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 38 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting



        46.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Plaintiff and are liable for infringement of the ’327

Patent pursuant to 35 U.S.C. § 271.

        47.     As a result of Defendant’s infringement of the ’327 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

        48.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’327 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT IV

                     INFRINGEMENT OF U.S. PATENT NO. 10,534,382

        49.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.


                                                 38
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 39 of 69




       50.     Plaintiff is the owner and assignee of United States Patent No. 10,534,382 titled

“System and method for using a wireless device as a sensor for an energy management system.”

The ’382 patent was duly and legally issued by the United States Patent and Trademark Office on

January 14, 2020. Plaintiff is the owner and assignee, possessing all substantial rights, to the ’382

Patent. A true and correct copy of the ’382 Patent is attached as Exhibit 4.

       51.     Defendant makes, uses, offers for sale, sells, and/or imports into the United States

certain products and services that directly infringe, literally and/or under the doctrine of

equivalents, one or more claims of the ’382 Patent, and continue to do so. By way of illustrative

example, these infringing products and services include, without limitation, Defendant’s products

and services, e.g., the ecobee3, ecobee3 lite, ecobee4, Ecobee SmartThermostat, and Ecobee

SmartSensor and all versions and variations thereof since the issuance of the ’382 Patent

(“Accused Instrumentalities”).

       52.     Defendant has had knowledge of the ’382 patent from a date no later than the date

of filing of this complaint. Defendant has known how the Accused Products are made and have

known, or have been willfully blind to the fact, that making, using, offering to sell, and selling

the accused products within the United States, or importing the Accused Products into the United

States, would constitute infringement.

       53.     Defendant has induced, and continue to induce, infringement of the ’382 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.




                                                 39
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 40 of 69




       54.     Defendant has also infringed, and continue to infringe, claims of the ‘382 patent

by offering to commercially distribute, commercially distributing, making, and/or importing the

Accused Products, which are used in practicing the process, or using the systems, of the patent,

and constitute a material part of the invention. Defendant knows the components in the Accused

Products to be especially made or especially adapted for use in infringement of the patent, not a

staple article, and not a commodity of commerce suitable for substantial noninfringing use.

Accordingly, Defendant has been, and currently are, contributorily infringing the ’382 patent, in

violation of 35 U.S.C. § 271(c).

       55.     The Accused Products satisfy all claim limitations of one or more claims of the

’327 Patent. One, non-limiting, example of the Accused Instrumentalities’ infringement is

presented below.

       56.     The Accused Instrumentalities include: “[a] system for controlling an HVAC

system at a user's building, the system comprising: a memory; and one or more processors with

circuitry and code designed to execute instructions.” For example, the Accused Instrumentalities

includes memory, processors and circuity and code, to allow a user to set a schedule of heating

and cooling.




                                                40
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 41 of 69




https://www.ecobee.com/ecobee4/




                                      41
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 42 of 69




See          https://support.ecobee.com/hc/en-us/articles/360025406171-What-are-Activities-and-

Comfort-Settings-

       57.      The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive a first data from at least one sensor, wherein



                                                42
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 43 of 69




the first data from the at least one sensor includes a measurement of at least one characteristic of

the building.” For example, the Accused Instrumentalities can determine whether or not the user

is at home, activity, temperature, and humidity




                                                  43
      Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 44 of 69




See     https://support.ecobee.com/hc/en-us/articles/360020234551-Viewing-remote-sensors-



                                         44
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 45 of 69




connected-to-a-thermostat




https://www.ecobee.com/2017/08/learn-more-about-ecobee-home-iq-system-reports/

       58.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive a second data from a network connection,

wherein the second data from the network connection is collected from a source external to the

building, wherein the second data from the network connection is received via the Internet.” For

example, the Accused Instrumentalities receive information concerning local weather, which is

received from the internet.




                                              45
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 46 of 69




https://www.ecobee.com/ecobee4/




                                      46
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 47 of 69




                              47
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 48 of 69




https://support.ecobee.com/hc/en-us/articles/360029033431-Wi-Fi-FAQ-Setup-Guide-and-

Troubleshooting-

       59.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive a first temperature setpoint for the building

corresponding to a desired temperature setting when the building is occupied, and a second

temperature setpoint for the building corresponding to a desired temperature setting when the

building is unoccupied.” For example, the Accused Instrumentalities will adjust the temperature

of a room to a desired temperature based on whether or not the occupancy sensor detects that the

room is occupied.




                                               48
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 49 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                             49
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 50 of 69




                              50
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 51 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting



       60.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to receive commands through the Internet by way of a

remote interface on a mobile, wireless device running software application code; wherein the

interface is configured to allow the user to adjust temperature setpoints for the HVAC system; the

one or more processors with circuitry and code designed to execute instructions to send user-

specific data through the Internet, wherein user-specific information about the building and HVAC

system is generated based at least in part on the user-specific data, wherein the user-specific

information is configured to be presented on a user interface on a mobile, wireless device running

software application code via the Internet.” For example, using the Ecobee mobile application a

user can change the set points at which heating and cooling commence be preparing schedules,

comfort settings, setting temperatures, and enabling modes like Smart Home/Away and Follow

Me.




                                               51
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 52 of 69




See        https://support.ecobee.com/hc/en-us/articles/360025406171-What-are-Activities-and-

Comfort-Settings-




                                             52
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 53 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                             53
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 54 of 69




                              54
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 55 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting


       61.     The Accused Instrumentalities include “the one or more processors with circuitry

and code designed to execute instructions to determine whether the building is occupied or

unoccupied, and based on that determination, to control the HVAC system to provide heating or

cooling to the building at an operational temperature.” For example, the Accused Instrumentalities

will provide heating or cooling based on whether a building is occupied or unoccupied.




                                               55
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 56 of 69




See https://support.ecobee.com/hc/en-us/articles/360025406171-What-are-Activities-and-

Comfort-Settings-




                                             56
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 57 of 69




See https://www.ecobee.com/2015/06/feature-friday-sensor-participation/




                                             57
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 58 of 69




                              58
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 59 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting



       62.        The Accused Instrumentalities include “wherein the one or more processors

comprises a first processor with circuitry and code designed to execute instructions, which is

located remotely from the memory and is not electrically connected to the memory; the first

processor with circuitry and code designed to execute instructions to communicate with the

memory.” For example, using a mobile device with the Ecobee mobile application, which is not

connected to the memory on the Accused Instrumentalities, a user can change the setpoints, Home

or Away settings, create comfort settings, create schedules, and enable or disable various modes

through communication with the Accused Instrumentalities.           In addition the Accused

Instrumentalities include monitors that are remote from the memory and not connected to the

memory that communicate with the memory regarding temperature, occupancy, humidity, settings,

and other data.




                                              59
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 60 of 69




https://www.ecobee.com/room-sensors/




                                       60
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 61 of 69




https://www.ecobee.com/en-us/smart-sensor/




                                             61
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 62 of 69




                              62
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 63 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting



       63.    The Accused Instrumentalities include “wherein the memory is configured to store

historical values of the first data and second data.” For example, on information and belief, the

Accused Instrumentalities store historical information about when the room was occupied,

humidity, internal and external temperature, weather information, among other things. This

information is communicated to an Ecobee server and may additionally be used to estimate the

expected rate of change of temperature.




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting




                                               63
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 64 of 69




                              64
        Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 65 of 69




https://www.ecobee.com/2017/08/learn-more-about-ecobee-home-iq-system-reports/




                                           65
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 66 of 69




                              66
         Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 67 of 69




See https://support.ecobee.com/hc/en-us/articles/227874847-Room-Sensor-FAQs-Setup-Guide-

and-Troubleshooting.


       64.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendant has injured Plaintiff and are liable for infringement of the ’382

Patent pursuant to 35 U.S.C. § 271.

       65.     As a result of Defendant’s infringement of the ’382 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendant, together with

interest and costs as fixed by the Court.

       66.     Defendant’s infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’382 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Defendant has infringed, either literally and/or

under the doctrine of equivalents, the ’492 Patent, the ’488 Patent, the ’327 Patent, and the ’382



                                                 67
               Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 68 of 69




Patent;

          b.       A permanent injunction prohibiting Defendant from further acts of infringement of

the ’492 Patent, the ’488 Patent, the ’327 Patent, and the ’382 Patent;

          c.       A judgment and order requiring Defendant to pay Plaintiff its damages, enhanced

damages, costs, expenses, and pre-judgment and post-judgment interest for Defendant’s

infringement of the ’492 Patent, the ’488 Patent, the ’327 Patent, and the ’382 Patent;

          d.       A judgment and order requiring Defendant to provide accountings and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

          e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendant; and

          f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                   DEMAND FOR JURY TRIAL

          Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.



Dated: January 31, 2020                         Respectfully submitted,


                                                /s/ Reza Mirzaie
                                                Reza Mirzaie
                                                Marc A. Fenster
                                                Paul A. Kroeger
                                                C. Jay Chung
                                                RUSS AUGUST & KABAT
                                                12424 Wilshire Boulevard 12th Floor
                                                Los Angeles, California 90025
                                                Tel: 310-826-7474
                                                Fax: 310-826-6991


                                                   68
Case 6:20-cv-00078-ADA Document 1 Filed 01/31/20 Page 69 of 69




                            rmirzaie@raklaw.com
                            mfenster@raklaw.com
                            prkoeger@raklaw.com
                            jchung@raklaw.com

                            Attorneys for Plaintiff EcoFactor, Inc.




                              69
